Exhibit 10.1

OPTIMUMBANK HOLDINGS, INC. 2011 EQUITY INCENTIVE PLAN

1. Plan Purpose. The purpose of the Plan is to promote the long-term interests
of the Company and its shareholders by providing a means for attracting and
retaining directors and key employees of the Company and its Affiliates.

2. Definitions. The following definitions are applicable to the Plan:

“Affiliate” means any “parent corporation” or “subsidiary corporation” of the
Company as such terms are defined in Code sections 424(e) and (f), respectively.

“Award” means the grant by the Compensation Committee and/or the Board of
Directors of Incentive Stock Options, Non-Qualified Stock Options, Restricted
Shares, Performance Shares, Bonus Shares, or any combination thereof, as
provided in the Plan.

“Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan.

“Company” means OptimumBank Holdings, Inc.

“Board” means the Board Directors of the Company.

“Bonus Shares” mean shares awarded pursuant to Section 13.

“Cause” means, in connection with a Participant’s termination of service, theft
or embezzlement from the Company or any Affiliate, violation of a material term
or condition of employment, disclosure of confidential information of the
Company or any Affiliate, conviction of the Participant of a crime of moral
turpitude, stealing of trade secrets or intellectual property owned by the
Company or any Affiliate, any act by the Participant in competition with the
Company or any Affiliate, issuance of an order for removal of the Participant by
the Company’s banking regulator, or any other act, activity or conduct of a
Participant which in the opinion of the Company is adverse to the best interests
of the Company or any Affiliate. “Cause” shall also include any definition
included in the employment agreement between any plan participant and the
Company or any of its subsidiaries.

“Change of Control” a Change of Control shall mean:

(a) a merger in which the Company is not the surviving entity or a sale by the
Company of all or substantially all of its assets,

(b) the acquisition by any individual or group of the Company by means of a
merger, consolidation or purchase of 80% or more of its outstanding shares. The
term “group” and the concept of beneficial ownership shall have such meanings
ascribed thereto as set forth in the Exchange Act and the regulations and rules
thereunder.

(c) or the acquisition by any individual or group of beneficial ownership of
more than 50% of the outstanding shares of the Company. The term “group” and the
concept of beneficial ownership shall have such meanings ascribed thereto, as
set forth in the Exchange Act and the regulations and rules thereunder.

For purposes of this Plan, where a change of control of the Company results from
a series of related transactions, the change of control of the Company shall be
deemed to have occurred on the date of the consummation of the first such
transaction.

“Code” means the Internal Revenue Code of 1986, as amended, and its interpretive
regulations.



--------------------------------------------------------------------------------

“Committee” means the Compensation Committee appointed by the Board pursuant to
Section 3 of the Plan.

“Continuous Service” means, in the case of an Employee, the absence of any
interruption or termination of service as an Employee of the Company or an
Affiliate; and in the case of an individual who is not an Employee, the absence
of any interruption or termination of the service relationship between the
individual and the Company or an Affiliate. Service will not be considered
interrupted in the case of sick leave, military leave or any other leave of
absence approved by the Company or in the case of a Participant’s transfer
between the Company and an Affiliate or any successor to the Company.

“Director” means any individual who is a member of the Board.

“Disability” means total and permanent disability as determined by the
Compensation Committee and/or the Board pursuant to Code section 22(e)(3).

“EBITDA” means earnings before interest, taxes, depreciation and amortization.

“Employee” means any person, including an officer, who is employed by the
Company or any Affiliate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means the price per Share at which the Shares subject to an
Option may be purchased upon exercise of the Option.

“Incentive Stock Option” means an option to purchase Shares granted by the
Compensation Committee and/or Board of Directors pursuant to the terms of the
Plan that is intended to qualify under Code section 422.

“Market Value” means the last reported sale price on the trading date preceding
the date in question (or, if there is no reported sale on such date, on the last
preceding date on which any reported sale occurred) of the Shares on the Nasdaq
Capital Market, or, if the Shares are not listed on the Nasdaq Capital Market,
on the principal exchange on which the Shares are listed for trading, or, if the
Shares are not then listed for trading on any exchange, the mean between the
closing high bid and low asked quotations of the Shares on the date in question
as reported by NASDAQ or any similar system then in use, or, if no such
quotations are available, the fair market value on such date of the Shares as
the Compensation Committee and/or Board of Directors shall determine.

“Non-Qualified Stock Option” means an option to purchase Shares granted by the
Compensation Committee and/or the Board pursuant to the terms of the Plan, which
option is not intended to qualify under Code section 422.

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

“Participant” means any individual selected by the Compensation Committee and/or
the Board to receive an Award.

“Performance Cycle” means the period of time, designated by the Compensation
Committee and/or the Board, over which Performance Shares may be earned.

“Performance Shares” means Shares awarded pursuant to Section 12 of the Plan.

“Plan” means the OptimumBank Holdings, Inc. 2011 Equity Incentive Plan.

“Restricted Period” means the period of time selected by the Compensation
Committee and/or the Board for the purpose of determining when restrictions are
in effect under Section 11 of the Plan with respect to Restricted Shares.



--------------------------------------------------------------------------------

“Restricted Shares” means Shares that have been contingently awarded to a
Participant by the Compensation Committee and/or the Board subject to the
restrictions referred to in Section 12 of the Plan, so long as such restrictions
are in effect.

“Retirement” means, in the case of an Employee or Director, a termination of
Continuous Service by reason of the Employee’s or Director’s retirement on or
after the Employee’s or Director’s 65th birthday.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means the shares of common stock, par value of $0.01 per share.

3. Administration. The Plan will be administered by the Board and/or the
Compensation Committee, which will consist of two or more members of the Board,
each of whom will be independent directors as a “non-employee director” as
provided under Rule 16b-3 of the Exchange Act, an “outside director” as provided
under Code section 162(m), and an “independent director” under Rule 5605(a)(2)
of the NASDAQ Corporate Governance Rules, as amended. The members of the
Committee will be appointed by the Board. Except as limited by the express
provisions of the Plan, the Board through its Compensation Committee will have
sole and complete authority and discretion to (a) select Participants and grant
Awards; (b) determine the number of Shares to be subject to types of Awards
generally, as well as to individual Awards granted under the Plan; (c) determine
the terms and conditions upon which Awards will be granted under the Plan
including the vesting requirements of such Awards made under the Plan;
(d) prescribe the form and terms of Award Agreements; (e) establish procedures
and regulations for the administration of the Plan; (f) interpret the Plan; and
(g) make all determinations deemed necessary or advisable for the administration
of the Plan. With respect to Director and Senior Executive Officers as it
relates to (a) through (g) above, the Board will have sole and complete
authority and discretion. With respect to all other Officers and Employees, the
Board or the Compensation Committee will have complete authority and discretion
with regard to (a) through (g) above.

A majority of the Compensation Committee and/or the Board will constitute a
quorum, and the acts of a majority of the members present at any meeting at
which a quorum is present, or acts approved in writing by all members of the
Compensation Committee and/or the Board without a meeting, will be acts of the
Board. All determinations and decisions made by the Compensation Committee
and/or the Board pursuant to the provisions of the Plan will be final,
conclusive, and binding on all persons, and will be given the maximum deference
permitted by law. The Board hereby delegates this responsibility to its
Compensation Committee.

4. Participants. The Compensation Committee and/or the Board may select from
time to time Participants in the Plan from those officers, Directors, and
Employees of the Company or its Affiliates who, in the opinion of the
Compensation Committee and/or the Board, have the capacity for contributing in a
substantial measure to the successful performance of the Company or its
Affiliates.

5. Substitute Options. In the event the Company or an Affiliate consummates a
transaction described in Code Section 424(a), persons who become Employees or
Directors on account of such transaction may be granted Options in substitution
for Options granted by the former employer. The Compensation Committee and/or
the Board and consistent with Code Section 424(a) shall determine the Exercise
Price of the substitute Options.

6. Shares Subject to Plan, Limitations on Grants and Exercise Price. Subject to
adjustment by the operation of Section 14 hereof:

 

•  

The maximum number of Shares that may be issued with respect to Awards made
under the Plan is 2,200,000 Shares,



--------------------------------------------------------------------------------

•  

The Shares with respect to which Awards may be made under the Plan are
authorized and unissued Shares. Any Award that expires, terminates or is
surrendered for cancellation, or with respect to Restricted Shares, which is
forfeited (so long as any cash dividends paid on such Shares are also
forfeited), may be subject to new Awards under the Plan with respect to the
number of Shares as to which a termination or forfeiture has occurred.
Additionally, Shares that are withheld by the Company or delivered by the
Participant to the Company in order to satisfy payment of the Exercise Price or
any tax withholding obligation and Shares granted pursuant to an Award Agreement
which is subsequently settled in cash rather than Shares, may be subject to new
Awards under the Plan.

 

•  

Notwithstanding any other provision under the Plan, the Exercise Price for any
Option awarded under the Plan may not be less than the Market Value of the
Shares on the date of grant.

7. General Terms and Conditions of Options.

 

•  

The Compensation Committee and/or the Board will have full and complete
authority and discretion, except as expressly limited by the Plan, to grant
Options and to prescribe the terms and conditions (which need not be identical
among Participants) of the Options. Each Option will be evidenced by an Award
Agreement that will specify: (i) the Exercise Price, (ii) the number of Shares
subject to the Option, (iii) the expiration date of the Option, (iv) the manner,
time and rate (cumulative or otherwise) of exercise of the Option, (v) the
restrictions, if any, to be placed upon the Option or upon Shares that may be
issued upon exercise of the Option, (vi) the conditions, if any, under which a
Participant may transfer or assign Options, and (vii) any other terms and
conditions as the Compensation Committee and/or the Board, in its sole
discretion, may determine.

 

•  

Other than in connection with a change in the Company’s capitalization (as
described in Section 14 of the Plan), the Compensation Committee and/or the
Board shall not, without the further approval of the shareholders of the
Company, authorize the amendment of any outstanding Option Award Agreement to
reduce the Exercise Price. Furthermore, no Option shall be cancelled and
replaced by issuance to the same participant of an Option having a lower
Exercise Price without further approval of the shareholders of the Company.

8. Exercise of Options.

 

•  

Except as provided in Section 16, an Option granted under the Plan will be
exercisable only by the Participant, and except as provided in Section 9 of the
Plan, no Option may be exercised unless at the time the Participant exercises
the Option, the Participant has maintained Continuous Service since the date of
the grant of the Option. Options may be exercised for whole shares only. If an
option would otherwise be exercisable for fractional shares, the option is
rounded down to nearest whole share amount.

 

•  

To exercise an Option under the Plan, the Participant must give written notice
to the Company specifying the number of Shares with respect to which the
Participant elects to exercise the Option together with full payment of the
Exercise Price. The date of exercise will be the date on which the notice is
received by the Company. Payment may be made either (i) in cash (including
check, bank draft or money order), (ii) by tendering Shares already owned by the
Participant for at least six (6) months prior to the date of exercise and having
a Market Value on the date of exercise equal to the Exercise Price, or (iii) by
any other means determined by the Compensation Committee and/or the Board in its
sole discretion.

9. Termination of Options. Unless otherwise specifically provided elsewhere in
the Plan or by the Compensation Committee and/or the Board in the Award
Agreement or any amendment thereto, Options will terminate as provided in this
Section.

 

•  

Unless sooner terminated under the provisions of this Section, Options will
expire on the earlier of the date specified in the Award Agreement or the
expiration of ten (10) years from the date of grant.



--------------------------------------------------------------------------------

•  

If the Continuous Service of a Participant is terminated for reason of
Retirement, the Participant may exercise outstanding Options to the extent that
the Participant was entitled to exercise the Options at the date of cessation of
Continuous Service, but only within the period of three (3) months immediately
succeeding the Participant’s cessation of Continuous Service. Any unvested
options at the date of cessation of continuous service will be forfeited by the
Participant.

 

•  

If the Continuous Service of a Participant is terminated for Cause, all rights
under any Options granted to the Participant will terminate immediately upon the
Participant’s cessation of Continuous Service, and the Participant will (unless
the Compensation Committee and/or the Board, in its sole discretion, waives this
requirement) repay to the Company within ten (10) days the amount of any gain
realized by the Participant upon any exercise of an Option, awarded under the
Plan, within three (3) months prior to the cessation of Continuous Service.

 

•  

If the Continuous Service of a Participant is terminated voluntarily by the
Participant for any reason other than death, Disability, or Retirement, the
Participant may exercise outstanding Options to the extent that the Participant
was entitled to exercise the Options at the date of cessation of Continuous
Service, but only within the period of three (3) months immediately succeeding
the Participant’s cessation of Continuous Service, and in no event after the
applicable expiration dates of the Options.

 

•  

If the Continuous Service of a Participant is terminated by the Company without
Cause, the Participant may exercise outstanding Options to the extent that the
Participant was entitled to exercise the Options at the date of cessation of
Continuous Service, but only within the period of three (3) months immediately
succeeding the Participant’s cessation of Continuous Service, and in no event
after the applicable expiration dates of the Options; provided, however, that if
a Participant is terminated by the Company without Cause within twelve months
after a Change of Control, such Participant may exercise outstanding Options to
the extent he or she was entitled to exercise the Options at the date of
cessation of Continuous Service, within the period of three (3) months
immediately succeeding the cessation of Continuous Service but in no event after
the applicable expiration dates of the Options.

 

•  

In the event of the Participant’s death or disability, all Options heretofore
granted and not fully exercisable will terminate immediately. The Participant or
the Participant’s beneficiary, as the case may be, may exercise all vested
Options within the period of one (1) year immediately succeeding the
Participant’s cessation of Continuous Service by reason of death or Disability,
and in no event after the applicable expiration date of the Options.

 

•  

Notwithstanding the provisions of the foregoing paragraphs of this Section 9,
the Compensation Committee and/or the Board may, in its sole discretion,
establish different terms and conditions pertaining to the effect of the
cessation of Continuous Service, to the extent permitted by applicable federal
and state law. Additionally, notwithstanding the provisions of the foregoing
paragraphs of this Section 9, the Compensation Committee and/or the Board may,
in its sole discretion, allow the exercise of an expired Option if the
Compensation Committee and/or the Board determines that: (i) the expiration was
solely the result of the Company’s inability to execute the exercise of an
Option due to conditions beyond the Company’s control, and (ii) the Participant
made valid and reasonable efforts to exercise the Award. In the event the
Compensation Committee and/or the Board makes such a determination, the Company
shall allow the exercise to occur as promptly as possible following its receipt
of exercise instructions subsequent to such determination.

10. Restrictive Covenants. In its discretion, the Compensation Committee and/or
the Board may condition the grant of any Award under the Plan upon the
Participant agreeing to reasonable covenants in favor of the Company and/or any
Affiliate (including, without limitation, covenants not to compete, not to
solicit employees and customers, and not to disclose confidential information)
that may have effect following the termination of employment with the Company or
any Affiliate.



--------------------------------------------------------------------------------

•  

Incentive and Non-Qualified Stock Options.

 

•  

Incentive Stock Options may be granted only to Participants who are Employees.
Any provisions of the Plan to the contrary notwithstanding, (i) no Option will
be granted more than ten (10) years from the earlier of the date the Plan is
adopted by the Compensation Committee and/or the Board of the Company or
approved by the Company’s shareholders, (ii) no Option will be exercisable more
than ten (10) years from the date the Option is granted, (iii) the Exercise
Price of each Option will not be less than the Market Value per Share on the
date such Option is granted, (iv) no Incentive Stock Option will be transferable
by the Participant to whom such Incentive Stock Option is granted other than by
will or the laws of descent and distribution and will be exercisable during the
Participant’s lifetime only by such Participant, (v) no Incentive Stock Option
will be granted that would permit a Participant to acquire, through the exercise
of Incentive Stock Options in any calendar year, under all plans of the Company
and its Affiliates, Shares having an aggregate Market Value (determined as of
the time any Incentive Stock Option is granted) in excess of $100,000
(determined by assuming that the Participant will exercise each Incentive Stock
Option on the date that such Option first becomes exercisable), and (vi) no
Option may be exercised more than three (3) months after the Participant’s
cessation of Continuous Service (one (1) year in the case of Disability) for any
reason other than death. Notwithstanding the foregoing, in the case of any
Participant who, at the date of grant, owns as defined in Code section 424(d),
shares possessing more than 10% of the total combined voting power of all
classes of capital stock of the Company or any Affiliate, the Exercise Price of
any Incentive Stock Option will not be less than 110% of the Market Value per
Share on the date such Incentive Stock Option is granted and such Incentive
Stock Option shall not be exercisable more than five years from the date such
Incentive Stock Option is granted.

 

•  

Notwithstanding any other provisions of the Plan, if for any reason an Option
granted under the Plan that is intended to be an Incentive Stock Option fails to
qualify as an Incentive Stock Option, such Option will be deemed to be a
Non-Qualified Stock Option, and such Option will be deemed to be fully
authorized and validly issued under the Plan.

11. Terms and Conditions of Restricted Shares. The Compensation Committee and/or
the Board will have full and complete authority, subject to the limitations of
the Plan, to grant Awards of Restricted Shares and to prescribe the terms and
conditions (which need not be identical among Participants) in respect of the
Awards. Unless the Compensation Committee and/or the Board otherwise
specifically provides in the Award Agreement, an Award of Restricted Shares will
be subject to the following provisions:

 

•  

At the time of an Award of Restricted Shares, the Compensation Committee and/or
the Board will establish for each Participant a Restricted Period during which,
or at the expiration of which, the Restricted Shares will vest; but in no event
earlier than one year from grant date. Subject to paragraph (e) of this Section,
the Participant will have all the rights of a shareholder with respect to the
Restricted Shares, including, but not limited to, the right to receive all
dividends paid on the Restricted Shares and the right to vote the Restricted
Shares. The Compensation Committee and/or the Board will have the authority, in
its discretion, to accelerate the time at which any or all of the restrictions
will lapse with respect to any Restricted Shares prior to the expiration of the
Restricted Period, or to remove any or all restrictions, whenever it may
determine that such action is appropriate by reason of changes in applicable tax
or other laws or other changes in circumstances occurring after the commencement
of the Restricted Period.

 

•  

Subject to Section 15, if a Participant ceases Continuous Service for any reason
before the Restricted Shares have vested, a Participant’s rights with respect to
the unvested portion of the Restricted Shares will terminate and be returned to
the Company.

 

•  

Each certificate issued in respect to Restricted Shares will be registered in
the name of the Participant and deposited by the Participant, together with a
stock power endorsed in blank, with the Company and will bear a legend referring
to the terms, conditions and restrictions applicable to such shares.



--------------------------------------------------------------------------------

•  

At the time of an Award of Restricted Shares, the Participant will enter into an
Award Agreement with the Company in a form specified by the Compensation
Committee and/or the Board agreeing to the terms and conditions of the Award.

 

•  

At the expiration of the restrictions imposed by this Section, the Company will
redeliver to the Participant the certificate(s) and stock powers, deposited with
the Company pursuant to paragraph (c) of this Section and the Shares represented
by the certificate(s) will be free of all restrictions.

 

•  

No Award of Restricted Shares may be assigned, transferred or encumbered.

12. Performance Shares.

 

•  

The Compensation Committee and/or the Board, may from time to time authorize the
grant of Performance Shares upon the achievement of performance goals (which may
be cumulative and/or alternative) within a designated Performance Cycle as may
be established, in writing, by the Compensation Committee and/or the Board based
on any one or any combination of the following business criteria (the
“Performance Goals”): (i) earnings per Share; (ii) return on equity;
(iii) return on assets; (iv) operating income; (v) market value per Share;
(vi) EBITDA; (vii) cash flow; (viii) net income (before or after taxes);
(ix) changes in the Company’s efficiency ratio (the ratio of non-interest
expense to the sum of non-interest income plus taxable equivalent net-interest
income); (x) improvements in the Company’s credit quality as measured by changes
to the Company’s allowance for loan losses, the ratio of the allowance for loan
losses to total loans, net of unearned income, or the ratio of net charge-offs
to average loans, net of unearned income; (xi) enterprise value added (“EVA”);
(xii) market value added (“MVA”); (xiii) fee income; (xiv) net interest income;
(xv) growth in loans; (xvi) growth in deposits; (xvii) total return to
shareholders; and (xviii) other criteria determined by the Compensation
Committee and/or the Board.

 

•  

As determined in the discretion of the Compensation Committee and/or the Board
of Directors, performance goals may differ among Participants and/or relate to
performance on a Company-wide or divisional basis.

 

•  

At such time as it is certified, in writing, by the Compensation Committee
and/or the Board that the Performance Goals established by the Compensation
Committee and/or the Board have been attained or otherwise satisfied within the
Performance Cycle, the Compensation Committee and/or the Board will authorize
the payment of Performance Shares in the form of Shares registered in the name
of the Participant. Payment shall be made in a lump sum following the close of
the applicable Performance Cycle.

 

•  

The grant of an Award of Performance Shares will be evidenced by an Award
Agreement containing the terms and conditions of the Award as determined by the
Compensation Committee and/or the Board. To the extent required under Code
section 162(m), the business criteria under which Performance Goals are
determined by the Compensation Committee and/or the Board will be resubmitted to
shareholders for reapproval no later than the first shareholder meeting that
occurs in the fifth year following the year in which shareholders previously
approved the Plan.

 

•  

Subject to Section 15, if the Participant ceases Continuous Service before the
end of a Performance Cycle for any reason other than Disability or death, the
Participant will forfeit all rights with respect to any Performance Shares that
were being earned during the Performance Cycle. The Compensation Committee
and/or the Board may establish guidelines providing that if a Participant ceases
Continuous Service before the end of a Performance Cycle by reason of Disability
or death, the Participant will be entitled to a prorated payment with respect to
any Performance Shares that were being earned during the Performance Cycle.

13. Bonus Shares and Awards in Lieu of Obligations. The Compensation Committee
and/or the Board is authorized to grant to Participants Shares as a bonus or in
consideration for past services actually rendered for the company or an
Affiliate, or to grant Shares or other Awards in lieu of obligations of the
Company or an Affiliate to



--------------------------------------------------------------------------------

pay cash or deliver other property under the Plan or under other plans or
compensatory arrangements, subject to such terms and/or agreements with the
Participant as shall be determined by the Compensation Committee and/or the
Board.

14. Adjustments Upon Changes in Capitalization. In the event of any change in
the outstanding Shares subsequent to the effective date of the Plan by reason of
any reorganization, recapitalization, stock split, stock dividend, combination
or exchange of Shares, merger or consolidation (in each case where the shares of
the Company are converted into stock and/or cash of another entity), or any
change in the corporate structure affecting the Shares of the Company, the
maximum aggregate number and class of Shares as to which Awards may be granted
under the Plan and the number and class of Shares, and the exercise price and
base price, with respect to which Awards theretofore have been granted under the
Plan will be appropriately adjusted by the Compensation Committee and/or the
Board to prevent the dilution or diminution of Awards. The Compensation
Committee and/or the Board’s determination with respect to any adjustments will
be conclusive. Any Shares or other securities received, as a result of any of
the foregoing, by a Participant with respect to Restricted Shares will be
subject to the same restrictions and the certificate(s) or other instruments
representing or evidencing the Shares or other securities will be legended and
deposited with the Company in the manner provided in Section 12 of this
Agreement.

15. Effect of Change of Control.

 

•  

If the Continuous Service of any Participant of the Company or any Affiliate is
involuntarily terminated, for whatever reason except for Cause, at any time
within twelve (12) months after a Change of Control, unless the Compensation
Committee and/or the Board has otherwise provided in the Award Agreement,
(i) any Restricted Period with respect to an Award of Restricted Shares will
lapse upon the Participant’s termination of Continuous Service and all
Restricted Shares will become fully vested in the Participant to whom the Award
was made; and (ii) with respect to Performance Shares, the Participant will be
entitled to receive a prorata payment to the same extent as if the Participant
ceases Continuous Service by reason of death or Disability under Section 12 of
the Plan.

 

•  

If a Change of Control occurs, unless the Compensation Committee and/or the
Board has otherwise provided in the Award Agreement, all Option Awards
theretofore granted and not fully exercisable will become exercisable in full
upon the happening of such event and will remain exercisable in accordance with
their terms; provided, however, that no Option which has previously been
exercised or otherwise terminated will become exercisable.

16. Assignments and Transfers. No Award nor any right or interest of a
Participant in any Award under the Plan may be assigned, encumbered or
transferred otherwise than by will or the laws of descent and distribution.
Notwithstanding the foregoing, the Compensation Committee and/or the Board may,
in its sole discretion, set forth in an Award Agreement at the time of grant or
thereafter, that the Award (other than Options) may be transferred to members of
the Participant’s immediate family, to one or more trusts solely for the benefit
of such immediate family members and to partnerships in which such family
members or trusts are the only partners. For this purpose, immediate family
means the Participant’s spouse, parents, children, step-children, grandchildren
and legal dependents. Any transfer of an Award under this provision will not be
effective until notice of such transfer is delivered to the Company.

17. Employee Rights Under the Plan. No officer, Director, Employee or other
person will have a right to be selected as a Participant nor, having been so
selected, to be selected again as a Participant, and no officer, Director,
Employee or other person will have any claim or right to be granted an Award
under the Plan or under any other incentive or similar plan of the Company or
any Affiliate. Neither the Plan nor any action taken under the Plan will be
construed as giving any Employee, Director or other person, any right to
Continuous Service.

18. Delivery and Registration of Shares. The Company’s obligation to deliver
Shares with respect to an Award will, if the Company requests, be conditioned
upon the receipt of a representation as to the investment intention of



--------------------------------------------------------------------------------

the Participant to whom such Shares are to be delivered, in such form as the
Compensation Committee and/or the Board will determine to be necessary or
advisable to comply with the provisions of the Securities Act or any other
applicable federal or state securities laws. It may be provided that any
representation requirement will become inoperative upon a registration of the
Shares or other action eliminating the necessity of the representation under the
Securities Act or other state securities laws. The Company will not be required
to deliver any Shares under the Plan prior to (a) the admission of such Shares
to listing on any stock exchange or system on which Shares may then be listed,
and (b) the completion of any registration or other qualification of the Shares
under any state or federal law, rule or regulation, as the Company determines to
be necessary or advisable.

19. Withholding Tax. Prior to the delivery of any Shares or cash pursuant to an
Award, the Company has the right and power to deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy all
applicable tax withholding requirements. The Board, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy all or part of the tax withholding obligations
in connection with an Award by (a) having the Company withhold otherwise
deliverable Shares, or (b) delivering to the Company Shares already owned for a
period of at least six months and having a value equal to the amount required to
be withheld. The amount of the withholding requirement will be deemed to include
any amount that the Compensation Committee and/or the Board determines, not to
exceed the amount determined by using the maximum federal, state or local
marginal income tax rates applicable to the Participant with respect to the
Award on the date that the amount of tax to be withheld is to be determined for
these purposes. For these purposes, the value of the Shares to be withheld or
delivered will be equal to the Market Value as of the date that the taxes are
required to be withheld.

20. Termination, Amendment and Modification of Plan. The Compensation Committee
and/or the Board may at any time terminate, and may at any time and from time to
time and in any respect amend or modify the Plan; provided, however, that to the
extent necessary and desirable to comply with Rule 16b-3 under the Exchange Act
or Code section 422 (or any other applicable law or regulation, including
requirements of any stock exchange or quotation system on which the Company’s
common stock is listed or quoted), shareholder approval of any Plan amendment
will be obtained in the manner and to the degree as is required by the
applicable law or regulation; and provided further, that no termination,
amendment or modification of the Plan will in any manner affect any Award
theretofore granted pursuant to the Plan without the consent of the Participant
to whom the Award was granted or the transferee of the Award.

21. Effective Date and Term of Plan. The Plan will become effective upon its
adoption by the Compensation Committee and/or the Board and shareholders of the
Company. Unless sooner terminated pursuant to Section 20, no further Awards may
be made under the Plan after ten (10) years from the effective date of the Plan.

22. Governing Law. The Plan and Award Agreements will be construed in accordance
with and governed by the internal laws of the State of Florida.

23. Repricing of Options. Nothing in this Plan shall permit the repricing of any
outstanding options other than (a) with the prior approval of the Company’s
shareholders, or (b) pursuant to Section 15. The foregoing restriction shall
also apply to any other transaction which would be treated as a repricing of
outstanding options under generally accepted accounting principles.

24. Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Plan comply with the provisions of Section 409A of the Code,
so that the income inclusion provisions of Section 409A(a)(1) do not apply to a
Participant. This Plan shall be administered in a manner consistent with this
intent, and any provision that would cause the Plan to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Participant).